FILED
                            NOT FOR PUBLICATION                             OCT 14 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

JOSUE ALEXANDER ORELLANA-                        No. 09-72564
ORELLANA,
                                                 Agency No. A099-663-574
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 8, 2010 **
                               Seattle, Washington

Before: THOMAS and M. SMITH, Circuit Judges, and COLLINS, District
Judge.***

       Substantial evidence supports the conclusion by the Board of Immigration

Appeals (“BIA”) that Orellana-Orellana did not suffer past persecution on account


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
of political opinion. The BIA found no evidence that he “openly expressed his

disagreement with gang ideology or voiced anti-gang beliefs to any gang in El

Salvador” or that he “participated in anti-gang activities.” See Santos-Lemus v.

Mukasey, 542 F.3d 738, 747 (9th Cir. 2008) (holding that resistance to gang

violence in El Salvador does not constitute a political opinion, absent evidence that

the resistance was politically motivated). The record supports the finding.

      The BIA did not err in concluding that Orellana-Orellana failed to establish

that he had a well-founded fear of future persecution on account of his membership

in a social group, namely, Salvadorans who refused gang membership, but were

forcibly recruited, and fled El Salvador. See Santos-Lemus, 542 F.3d at 745-46

(holding that “young Salvadoran men who resist gang violence and intimidation”

are not a particular social group); Arteaga v. Mukasey, 511 F.3d 940, 945 (9th Cir.

2007) (“‘Tattooed gang member’ falls outside the Ninth Circuit’s definition of

social group.”).

      Substantial evidence supports the BIA’s conclusion that Orellana-Orellana is

not likely to suffer future persecution on account of his membership in his

stepmother’s family. The record contains no evidence that the gang knew of his

relation to his stepmother or that they targeted his extended family.




                                         -2-
      Finally, substantial evidence supports the BIA’s conclusion that Orellana-

Orellana does not face a clear probability of torture by or with the acquiescence of

the Salvadoran government upon his return, particularly given that he did not

report threats or mistreatment to the police. See Santos-Lemus, 542 F.3d at 748

(denying protection under the Convention Against Torture where the petitioner

failed to report gang violence to the police).

      PETITION DENIED.




                                          -3-